Luke, J.
The only assignment of error in this case being upon the judgment striking the defendant’s jilea and answer, and it not appearing that any final judgment below has been rendered, this court is without jurisdiction to entertain the ease, and the writ of error is therefore dismissed. Civil Code (1910), § 6138; Neal-Blun Co. v. Zeigler, 11 Ga. App. 273 (75 S. E. 142); Farmer v. White Sewing Machine Co., 29 Ga. App. 657 (116 S. E. 224), and cases cited.

Writ of error dismissed.


Broyles, G. J., and Bloodworlh, J., eoneur.